Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 1 of 33 PageID #: 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK


PATRICK F. CIPOLLA, Individually and          Case No.:
On Behalf of All Others Similarly Situated,

                             Plaintiff,       CLASS ACTION COMPLAINT FOR
                                              VIOLATIONS OF THE FEDERAL
              v.                              SECURITIES LAWS

ALTRIA GROUP, INC., HOWARD A.
WILLARD III, and WILLIAM F.                   JURY TRIAL DEMANDED
GIFFORD, JR.,

                             Defendants.
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 2 of 33 PageID #: 2



       Plaintiff Patrick F. Cipolla (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by Altria

Group, Inc. (“Altria” or the “Company”) with the United States (“U.S.”) Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports

issued by and disseminated by Altria; and (c) review of other publicly available information

concerning Altria.

                       NATURE OF THE ACTION AND OVERVIEW

       1.      This is a class action on behalf of persons and entities that purchased or otherwise

acquired Altria securities between October 25, 2018 and September 24, 2019, inclusive (the

“Class Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange

Act of 1934 (the “Exchange Act”).

       2.      Altria was founded in 1919 and is headquartered in Richmond, Virginia. The

Company, through its subsidiaries, manufactures and sells cigarettes, smokeless products, and

wine in the United States.

       3.      Altria offers, among other products and services, cigarettes, primarily under the

Marlboro brand; cigars, principally under the Black & Mild brand; and moist smokeless tobacco

products under the Copenhagen, Skoal, Red Seal, and Husky brands. The Company sells its

tobacco products primarily to wholesalers, including distributors; large retail organizations, such

as chain stores; and the armed services.

       4.      On December 20, 2018, during pre-market hours, Altria issued a press release

announcing that it had signed and closed a $12.8 billion investment in JUUL Labs, Inc.
                                    CLASS ACTION COMPLAINT
                                               1
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 3 of 33 PageID #: 3



(“JUUL”), the purported U.S. leader in electronic vapor (colloquially called “e-vapor”) products,

including e- cigarettes (the “December 2018 Press Release”). According to the December 2018

Press Release, the service agreements related to the transaction would accelerate JUUL’s mission

to switch adult smokers to e-vapor products. Altria’s investment represented a 35% economic

interest in JUUL, valuing the company at $38 billion, with JUUL purportedly remaining fully

independent.

       5.      Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that Altria

had conducted insufficient due diligence into JUUL prior to the Company’s $12.8 billion

investment, or 35% stake, in JUUL; (2) that Altria consequently failed to inform investors, or

account for, material risks associated with JUUL’s products and marketing practices, and the true

value of JUUL and its products; (3) that, as a result of the foregoing, as well as mounting public

scrutiny, negative publicity, and governmental pressure on e-vapor products and on JUUL,

Altria’s investment in JUUL was reasonably likely to have a material negative impact on the

Company’s reputation and operations; and (4) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.

       6.      Following Altria’s multi-billion dollar investment into JUUL, e-vapor products

and JUUL increasingly became the subject of public and regulatory scrutiny throughout the

country. Mounting skepticism, fear, and negative publicity in the media regarding e-cigarettes’

safety led to increased scrutiny by government authorities into vaping products, and

municipalities throughout the country began tightening sales practices related to those products.


                                   CLASS ACTION COMPLAINT
                                              2
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 4 of 33 PageID #: 4



       7.      For example, on April 3, 2019, the U.S. Food and Drug Administration (“FDA”)

announced its investigation into nearly three dozen cases of people suffering from seizures after

“vaping” (the act of consuming e-vapor products through inhalation). Between 2010 and 2019,

the FDA said it received thirty-five reports of people, especially children and young adults,

experiencing seizures after using e-cigarettes.

       8.      On this news, Altria’s stock price fell $2.71 per share, or 4.78%, to close at

$53.98 per share on April 3, 2019.

       9.      Then, on August 29, 2019, the Wall Street Journal reported that the U.S. Federal

Trade Commission (“FTC”) was investigating whether JUUL used influencers and other

marketing practices to appeal e-cigarettes to minors.

       10.     On this news, Altria’s stock price fell $1.60 per share, or 3.49%, to close at

$44.25 per share on August 29, 2019.

       11.     Additionally, on August 30, 2019, both the FDA and the Centers for Disease

Control and Prevention (“CDC”) announced that they were collaborating to investigate e-

cigarette related cases of illnesses and “working tirelessly to investigate the distressing incidents

of severe respiratory disease associated with use of e-cigarette products.”

       12.     On this news, Altria’s stock price fell an additional $0.51 per share, or 1.15%, to

close at $43.74 per share on August 30, 2019—a total loss of $2.11 per share, or 4.6%, since

closing at $45.85 per share two trading days earlier on August 28, 2019.

       13.     On September 11, 2019, news sources reported that the administration of U.S.

President Donald Trump was preparing a ban on flavored e-cigarettes as federal agencies probed

an outbreak of a lung problem that killed at least six people and reportedly led to the sickness of




                                     CLASS ACTION COMPLAINT
                                                3
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 5 of 33 PageID #: 5



hundreds of others. President Trump and U.S. Health Secretary Alex Azar reportedly both

confirmed that a ban is possible after the vaping issues are investigated.

       14.     On September 12, 2019, during after-market hours, Reuters reported that,

“[w]ithin weeks, New Jersey could become the latest state to restrict e-cigarette use, with the

governor on Thursday launching a task force to find ways to curb vaping, linked by U.S. health

officials to hundreds of respiratory illnesses and a half-dozen deaths.” Additionally, that same

day, the CDC reported that as of September 11, 2019, 380 confirmed cases, and probably cases

of lung disease associated with vaping, had been reported by thirty-six states and the U.S. Virgin

Islands, with six total deaths confirmed in six states.

       15.     On this news, Altria’s stock price fell $2.45 per share, or 5.51%, to close at

$42.01 per share on September 13, 2019.

       16.     On September 23, 2019, during after-market hours, news sources began reporting

that federal prosecutors in California were conducting a criminal probe into JUUL.

       17.     Finally, on September 25, 2019, Altria issued a press release announcing that

Philip Morris had called off discussions of a $200 billion merger with Altria due to scrutiny of

the vaping industry and the Company’s 35% stake in market leader JUUL, which had announced

the same day that it was the subject of another federal investigation. JUUL also announced its

CEO would step down and the firm would stop all advertising in the U.S.

       18.     On this news, Altria’s stock price fell an additional $0.17 per share, or 0.42%, to

close at $40.56 per share on September 25, 2019—a total loss of $0.32 per share, or 0.78%, since

closing at $40.88 per share two trading days earlier on September 23, 2019.




                                    CLASS ACTION COMPLAINT
                                               4
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 6 of 33 PageID #: 6



        19.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  JURISDICTION AND VENUE

        20.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        21.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        22.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.

        23.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES

        24.     Plaintiff Patrick F. Cipolla, as set forth in the accompanying certification,

incorporated by reference herein, purchased Altria securities during the Class Period, and

suffered damages as a result of the federal securities law violations and false and/or misleading

statements and/or material omissions alleged herein.



                                     CLASS ACTION COMPLAINT
                                                5
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 7 of 33 PageID #: 7



          25.   Defendant Altria is incorporated under the laws of Virginia with its principal

executive offices located in Richmond, Virginia. Altria’s common stock trades on the New York

Stock Exchange (“NYSE”) under the symbol “MO.”

          26.   Defendant Howard A. Willard III (“Willard”) was, at all relevant times, the Chief

Executive Officer (“CEO”) and Chairman of the Board of Directors of the Company.

          27.   Defendant William F. Gifford, Jr. (“Gifford”) was, at all relevant times, the Chief

Financial Officer (“CFO”) of the Company.

          28.   Defendants Willard and Gifford (collectively the “Individual Defendants”),

because of their positions with the Company, possessed the power and authority to control the

contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market.          The

Individual Defendants were provided with copies of the Company’s reports and press releases

alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, the Individual Defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendants are liable for the false statements pleaded

herein.

                               SUBSTANTIVE ALLEGATIONS

                                           Background

          29.   Altria was founded in 1919 and is headquartered in Richmond, Virginia. The

Company, through its subsidiaries, manufactures and sells cigarettes, smokeless products, and

wine in the United States.
                                    CLASS ACTION COMPLAINT
                                               6
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 8 of 33 PageID #: 8



       30.       Altria offers, among other products and services, cigarettes, primarily under the

Marlboro brand; cigars, principally under the Black & Mild brand; and moist smokeless tobacco

products under the Copenhagen, Skoal, Red Seal, and Husky brands. The Company sells its

tobacco products primarily to wholesalers, including distributors; large retail organizations, such

as chain stores; and the armed services.

                                Materially False and Misleading
                           Statements Issued During the Class Period

       31.       The Class Period begins on October 25, 2018. On that day, the Company

announced its third quarter 2018 financial results in a press release, in which it announced

actions to address underage e-vapor use. The press release stated, in relevant part:

       “Altria delivered excellent third-quarter adjusted diluted earnings per share
       growth of 20% and continued to return large amounts of cash to our shareholders.
       Our tobacco businesses are successfully executing against their strategies, while
       making strategic investments to drive long-term success,” said Howard Willard,
       Altria’s Chairman and Chief Executive Officer. “We believe our year-to-date
       performance positions us well to deliver on our full-year plans. As a result, we are
       tightening our guidance range to $3.95 to $4.03, representing a growth rate of
       16.5% to 19%.”

                                               ***

       FDA Activity

      In September, the U.S. Food and Drug Administration (FDA) announced a
       number of additional steps to address underage use of e-vapor products. The FDA
       also asked several companies, including Altria, to provide plans to address
       underage use of e-vapor products. Altria welcomed FDA’s action and recently
       met with FDA Commissioner Gottlieb to discuss actions that could be taken.

      Today, Altria announces the following actions, which are included in Altria’s
       response letter to the FDA posted at altria.com:

                Nu     Mark     will    remove     from     the     market MarkTen Elite
                 and Apex by MarkTen pod-based products until these products receive a
                 market order from the FDA or the youth issue is otherwise addressed;

                For our remaining MarkTen and Green Smoke cig-a-like products, Nu
                 Mark will sell only tobacco, menthol and mint varieties. Nu Mark will

                                    CLASS ACTION COMPLAINT
                                               7
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 9 of 33 PageID #: 9



                 discontinue the sale of all other flavor variants of our cig-a-like products
                 until these products receive a market order from the FDA or the youth
                 issue is otherwise addressed; and

                Altria will support federal legislation to establish 21 as the minimum age
                 to purchase any tobacco product.

       32.       On December 20, 2018, Altria announced that it had signed and closed its $12.8

billion investment in JUUL, the purported U.S. leader in e-vapor products, including e-cigarettes.

According to the December 2018 Press Release, “[t]he service agreements w[ould] accelerate

JUUL’s mission to switch adult smokers to e-vapor products[,]” thereby presumably increasing

JUUL’s sales and the value of Altria’s investment. Additionally, the December 2018 Press

Release highlighted that “Altria’s investment represents a 35% economic interest in JUUL,

valuing the company at $38 billion.”

       33.       The December 2018 Press Release also quoted Defendant Willard, who touted

Altria’s investment in JUUL as the biggest in the Company’s history, and a move that the

Company made in an effort to promote products that reduced harm, stating, in relevant part:

       We are taking significant action to prepare for a future where adult smokers
       overwhelmingly choose non-combustible products over cigarettes by investing
       $12.8 billion in JUUL, a world leader in switching adult smokers . . . . We have
       long said that providing adult smokers with superior, satisfying products with the
       potential to reduce harm is the best way to achieve tobacco harm reduction.
       Through JUUL, we are making the biggest investment in our history toward that
       goal. We strongly believe that working with JUUL to accelerate its mission will
       have long-term benefits for adult smokers and our shareholders.

                                                ***

       This is a unique and compelling opportunity to invest in an extraordinary
       company, the fastest growing in the U.S. e-vapor category. We are excited to
       support JUUL’s highly-talented team and offer our best-in- class services to build
       on their tremendous success[.]

(Emphases added.)




                                     CLASS ACTION COMPLAINT
                                                8
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 10 of 33 PageID #: 10



        34.     The December 2018 Press Release also quoted JUUL’s CEO, Kevin Burns, who

stated, in relevant part:

        Altria’s investment sends a very clear message that JUUL’s technology has
        given us a truly historic opportunity to improve the lives of the world’s one
        billion adult cigarette smokers . . . . This investment and the service agreements
        will accelerate our mission to increase the number of adult smokers who switch
        from combustible cigarettes to JUUL devices.

(Emphasis added.)

        35.     Additionally, the December 2018 Press Release touted multiple purported benefits

associated with Altria’s investment in JUUL, which supposedly aligned with Altria’s

commitment to prevent harm associated with tobacco products, stating, in relevant part:

        An Extraordinary E-vapor Company with a Strong Product Pipeline

        Fueled by its unique and innovative Silicon Valley approach to product
        development and founded by former smokers, JUUL has rapidly built an industry-
        leading position by satisfying adult tobacco consumers with its differentiated e-
        vapor products.

        JUUL has quickly grown both revenue and share, and today represents
        approximately 30% of the total U.S. e-vapor category.[] JUUL has a deep
        innovation pipeline and currently operates in eight countries, with rapid
        international expansion plans.

                                              ***

        Advances Altria’s Long -Term Tobacco Harm Reduction Goal

        In 2000, Altria became the first and only company in the industry to support FDA
        regulation of tobacco products, an important step to providing accurate and
        scientifically-grounded communications about reduced-risk products to smokers.
        Today, the FDA has regulatory authority over all tobacco products, and the FDA
        distinguishes between the harm associated with combustible versus non-
        combustible products.

        Altria will participate in the e-vapor category only through JUUL. The investment
        complements Altria’s non-combustible offerings in smokeless and heat-not-burn,
        upon FDA authorization of IQOS.

        36.     Finally, the December 2018 Press Release attempted to assure investors that

Altria’s investment in JUUL was made with an ongoing commitment to prevent underage
                                   CLASS ACTION COMPLAINT
                                              9
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 11 of 33 PageID #: 11



tobacco consumption, promising that Altria and JUUL would work together to prevent underage

use of JUUL’s products. Specifically, the December 2018 Press Release stated, in relevant part:

       Commitment to Underage Tobacco Prevention

       Altria and JUUL are committed to preventing youth from using any tobacco
       products. As recent studies have made clear, youth vaping is a serious problem,
       which both Altria and JUUL are committed to solve. As JUUL previously said,
       “Our intent was never to have youth use JUUL products. But intent is not enough,
       the numbers are what matter, and the numbers tell us underage use of e-cigarette
       products is a problem.”

       As a result, JUUL recently began implementing a number of actions to prevent
       underage vaping, including stopping the sales of flavored products to retail stores,
       enhancing age-verification for its online sales, eliminating social media accounts
       and developing further technology solutions.

       JUUL believes that it cannot fulfill its mission to provide the world’s one billion
       adult smokers with a true alternative to combustible cigarettes if youth use
       continues unabated. Together, JUUL and Altria will work to prevent youth usage
       through their announced initiatives, further technological developments and
       increased advocacy for raising the minimum age of purchase for all tobacco
       products to 21.

       37.     On February 26, 2019, Altria filed an Annual Report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the quarter and year ended December

31, 2018 (the “2018 10-K”). The 2018 10-K downplayed FDA concern with Altria’s investment

into JUUL while simultaneously touting Altria’s continued commitment to preventing underage

vaping. For example, while discussing a letter received from the FDA on that point, Altria

asserted to investors that the Company had assured the FDA of its continuing commitment to

prevent underage vaping and would continue discussions with the FDA moving forward.

Specifically, the 2018 10-K stated, in relevant part:

       The FDA announced in September 2018 that it is using its regulatory authority to
       address underage access and use of e-vapor products. As part of this effort, the
       FDA issued letters to manufacturers of certain e-vapor products, including Nu
       Mark and JUUL, requiring them to (1) discuss with the FDA the steps each
       manufacturer intends to take to address youth access and use of its e-vapor


                                    CLASS ACTION COMPLAINT
                                               10
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 12 of 33 PageID #: 12



       products and (2) within 60 days provide a detailed written plan to address
       underage access and use.

       In October 2018, Altria responded to the FDA’s request for a written plan setting
       forth the actions it was taking to address underage access and met with the FDA .
       . . . Later in December, Altria purchased, through a wholly owned subsidiary, a
       35% economic interest in JUUL. Following the announcement of this investment,
       Altria requested a meeting with the FDA to discuss the transaction and its
       ongoing support for underage tobacco prevention. In February 2018 [sic], the
       FDA sent Altria a letter expressing concern about this investment given the rise in
       underage use of e- vapor products and issued a statement indicating that, if the
       increased trend in underage use of e-vapor products does not reverse, the FDA
       may unilaterally take action to address the trend. Altria responded by reaffirming
       its ongoing and long- standing investment in underage tobacco prevention efforts.
       For example, Altria is advocating raising the minimum legal age to purchase all
       tobacco products to 21 at the federal and state levels to further address underage
       tobacco use. Altria will meet with the FDA to continue discussing underage e-
       vapor use.

       38.       Additionally, the 2018 10-K contained merely generic, boilerplate representations

regarding the risk that Altria’s expected benefits from its investment in JUUL may fail to

materialize in the manner or time expected, if at all. For example, the 2018 10-K stated, in

relevant part:

       [T]he expected benefits of the JUUL transaction, such as any equity earnings and
       receipt of cash dividends, may not materialize in the expected manner or
       timeframe or at all, including due to the risks encountered by JUUL in its
       business, such as operational risks and regulatory risks at the international, federal
       and state levels, including actions by the FDA; unanticipated impacts on JUUL’s
       relationships with employees, customers, suppliers and other third parties;
       potential disruptions to JUUL’s management or current or future plans and
       operations due to the JUUL transaction; or domestic or international litigation
       developments, investigations, or otherwise . . . . Failure to realize the expected
       benefits of our JUUL investment could adversely affect the value of the
       investment. [. . .] [I]f a qualitative assessment of impairment of our JUUL
       investment were to indicate that its fair value is less than its carrying value, the
       investment would be written down to its fair value, which could have a material
       adverse effect on Altria’s consolidated financial position or earnings.

The foregoing risk warning was plainly a generic catch-all provision not tailored to Altria’s

actual known legal risks.



                                    CLASS ACTION COMPLAINT
                                               11
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 13 of 33 PageID #: 13



       39.     Appended as exhibits to the 2018 10-K were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) wherein the Individual Defendants certified that “the

[2018 10-K] fully complies with the requirements of Section 13(a) or 15(d) of the Securities

Exchange Act of 1934,” and that “the information contained in the [2018 10-K] fairly presents,

in all material respects, the financial condition and results of operations of the Company.”

       40.     The above statements identified in ¶¶ 31-39 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that Altria

had conducted insufficient due diligence into JUUL prior to the Company’s $12.8 billion

investment, or 35% stake, in JUUL; (2) that Altria consequently failed to inform investors, or

account for, material risks associated with JUUL’s products and marketing practices, and the true

value of JUUL and its products; (3) that, as a result of the foregoing, as well as mounting public

scrutiny, negative publicity, and governmental pressure on e-vapor products and on JUUL,

Altria’s investment in JUUL was reasonably likely to have a material negative impact on the

Company’s reputation and operations; and (4) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.

                                  The Truth Begins to Emerge
       41.     Following Altria’s multi-billion dollar investment into JUUL, e-vapor products

and JUUL increasingly became the subject of scrutiny by government authorities throughout the

country. Mounting skepticism, fear, and negative publicity in the media regarding e-cigarettes’

safety led to increased scrutiny by government authorities into vaping products, and

municipalities throughout the country began tightening sales practices related to those products.



                                   CLASS ACTION COMPLAINT
                                              12
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 14 of 33 PageID #: 14



       42.     For example, on April 3, 2019, the FDA announced its investigation into nearly

three dozen cases of people suffering from seizures after vaping. Between 2010 and 2019, the

FDA said it received thirty-five reports of people, especially children and young adults,

experiencing seizures after using e-cigarettes.

       43.     On this news, Altria’s stock price fell $2.71 per share, or 4.78%, to close at

$53.98 per share on April 3, 2019.

       44.     Nevertheless, Altria continued to tout the benefits of the Company’s investment in

JUUL. On April 25, 2019, Altria issued a press release announcing its financial and operating

results for the first quarter of 2019 (the “1Q19 Press Release”). The 1Q19 Press Release quoted

Defendant Willard, who touted Altria’s recent investments, which included JUUL, as factors that

would accelerate Altria’s growth and long-term success, stating, in relevant part:

       After taking steps to position Altria for long-term success at the end of 2018, we
       entered 2019 with an evolved business platform that includes our strong core
       tobacco businesses and new strategic investments with tremendous potential for
       growth . . . . We believe we’ve made significant progress in the first quarter on
       key initiatives to realize the potential of our evolved business platform.

       45.     The 1Q19 Press Release also asserted that Altria’s investment into JUUL had

included, among other factors, an evaluation of the following:

       [T]he possibility that the expected benefits of the transaction may not materialize
       in the expected manner or timeframe, if at all; the potential inaccuracy of the
       financial projections (including projections relating to JUUL’s domestic growth
       and international expansion); prevailing economic, market, regulatory or business
       conditions, or changes in such conditions, negatively affecting the parties . . .
       [and] the fact that Altria’s reported earnings, financial position and expected use
       of equity accounting and any future dividends paid by JUUL on shares owned by
       Altria may be adversely affected by tax and other factors, including the risks
       encountered (including regulatory and litigation risks) and decisions made by
       JUUL in its business[.]

       46.     That same day, Altria filed a Quarterly Report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended March 31, 2019

                                     CLASS ACTION COMPLAINT
                                                13
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 15 of 33 PageID #: 15



(the “1Q19 10-Q”). The 1Q19 10-Q briefly discussed ongoing litigation related to the dangers of

e- vapor products, without going into detail, and while assuaging investors that Altria was

already preparing responses to such lawsuits. Specifically, the 1Q19 10-Q stated, in relevant

part:

        E-vapor Litigation

        In April 2019, Altria, PM USA and JUUL were named as defendants in a tobacco
        and health class action lawsuit filed in the United States District Court for the
        Middle District of Florida. The lawsuit involves JUUL e-vapor products and
        proposes various classes of plaintiffs. The theories of recovery include: violation
        of RICO; fraud; failure to warn; design defect; negligence; unjust enrichment and
        deceptive and unfair trade practices. Plaintiffs seek various forms of relief
        including compensatory and punitive damages. Altria and PM USA are preparing
        their responses to the lawsuit.

        47.    The 1Q19 10-Q also contained substantively the same representations as quoted

in ¶¶ 37-38 above, except that the 1Q19 10-Q clarified that Altria had received the FDA letter at

issue in February 2019, rather than February 2018, and excluded any representation that Altria

would continue discussions with the FDA.

        48.    Appended as exhibits to the 1Q19 10-Q were signed SOX certifications wherein

the Individual Defendants certified that “the [1Q19 10-Q] fully complies with the requirements

of Section 13(a) or 15(d) of the Securities Exchange Act of 1934,” and that “the information

contained in the [1Q19 10-Q] fairly presents, in all material respects, the financial condition and

results of operations of the Company.”

        49.    The above statements identified in ¶¶ 41-48 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that Altria

had conducted insufficient due diligence into JUUL prior to the Company’s $12.8 billion

investment, or 35% stake, in JUUL; (2) that Altria consequently failed to inform investors, or

                                   CLASS ACTION COMPLAINT
                                              14
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 16 of 33 PageID #: 16



account for, material risks associated with JUUL’s products and marketing practices, and the true

value of JUUL and its products; (3) that, as a result of the foregoing, as well as mounting public

scrutiny, negative publicity, and governmental pressure on e-vapor products and on JUUL,

Altria’s investment in JUUL was reasonably likely to have a material negative impact on the

Company’s reputation and operations; and (4) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.

       50.     The Company continued to tout the purported benefits of its investment in JUUL.

On July 30, 2019, Altria issued a press release announcing its financial and operating results for

the second quarter of 2019 (the “2Q19 Press Release”). The 2Q19 Press Release quoted

Defendant Willard, who continued to describe the JUUL transaction as a factor that would

contribute to Altria’s future growth and success, stating, in relevant part:

       Altria delivered excellent second quarter adjusted diluted earnings per share
       growth of nearly 9%, driven by our core tobacco businesses . . . . We’ve
       maintained our focus on the adult tobacco consumer and believe that with our
       leading premium tobacco brands, U.S. commercialization rights to IQOS,
       investment in JUUL and pending transaction for on!, we are best positioned
       among tobacco peers to lead through a dynamic time in the U.S.

       51.     The 2Q19 Press Release contained merely generic, boilerplate representations

concerning risk factors related to Altria’s investment in JUUL, including, in relevant part:

       [T]he risks generally related to our investments in JUUL and Cronos, including
       our inability to realize the expected benefits of our investments in the expected
       time frames, or at all, due to the risks encountered by our investees in their
       businesses, such as operational, compliance and regulatory risks at the
       international, federal and state levels, including actions by the FDA; [and] . . .
       domestic or international litigation developments, government investigations, tax
       disputes or otherwise; and potential impairment of our investments[.]

This risk warning, too, was plainly a generic catch-all provision not tailored to Altria’s actual

known legal risks.

                                    CLASS ACTION COMPLAINT
                                               15
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 17 of 33 PageID #: 17



       52.     The 2Q19 10-Q also contained substantively the same representations as quoted

in ¶¶ 37-38 above, except that, as with the 1Q19 10-Q, the 2Q19 10-Q clarified that Altria had

received the FDA letter at issue in February 2019, rather than February 2018, and excluded any

representation that Altria would continue discussions with the FDA.

       53.     Appended as exhibits to the 2Q19 10-Q were signed SOX certifications wherein

the Individual Defendants certified that “the [2Q19 10-Q] fully complies with the requirements

of Section 13(a) or 15(d) of the Securities Exchange Act of 1934,” and that “the information

contained in the [2Q19 10-Q] fairly presents, in all material respects, the financial condition and

results of operations of the Company.”

       54.     The above statements identified in ¶¶ 50-53 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that Altria

had conducted insufficient due diligence into JUUL prior to the Company’s $12.8 billion

investment, or 35% stake, in JUUL; (2) that Altria consequently failed to inform investors, or

account for, material risks associated with JUUL’s products and marketing practices, and the true

value of JUUL and its products; (3) that, as a result of the foregoing, as well as mounting public

scrutiny, negative publicity, and governmental pressure on e-vapor products and on JUUL,

Altria’s investment in JUUL was reasonably likely to have a material negative impact on the

Company’s reputation and operations; and (4) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.




                                   CLASS ACTION COMPLAINT
                                              16
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 18 of 33 PageID #: 18



       55.     On August 29, 2019, the Wall Street Journal reported that the FTC was

investigating whether JUUL used influencers and other marketing practices to appeal e-cigarettes

to minors.

       56.     On this news, Altria’s stock price fell $1.60 per share, or 3.49%, to close at

$44.25 per share on August 29, 2019.

       57.     Additionally, on August 30, 2019, both the FDA and the CDC announced that

they were collaborating to investigate e-cigarette related cases of illnesses and “working

tirelessly to investigate the distressing incidents of severe respiratory disease associated with use

of e-cigarette products.”

       58.     On this news, Altria’s stock price fell an additional $0.51 per share, or 1.15%, to

close at $43.74 per share on August 30, 2019—a total loss of $2.11 per share, or 4.6%, since

closing at $45.85 per share two trading days earlier on August 28, 2019.

       59.     On September 11, 2019, news sources reported that the Trump administration was

preparing a ban on flavored e-cigarettes as federal agencies probe an outbreak of a lung problem

that killed at least six people and reportedly led to the sickness of hundreds of others. President

Trump and U.S. Health Secretary Azar reportedly both confirmed that a ban is possible after the

vaping issues are investigated.

       60.     On September 12, 2019, during after-market hours, Reuters reported that,

“[w]ithin weeks, New Jersey could become the latest state to restrict e-cigarette use, with the

governor on Thursday launching a task force to find ways to curb vaping, linked by U.S. health

officials to hundreds of respiratory illnesses and a half-dozen deaths.” Additionally, that same

day, the CDC reported that as of September 11, 2019, 380 confirmed cases, and probably cases




                                    CLASS ACTION COMPLAINT
                                               17
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 19 of 33 PageID #: 19



of lung disease associated with vaping, had been reported by thirty-six states and the U.S. Virgin

Islands, with six total deaths confirmed in six states.

       61.     On this news, Altria’s stock price fell $2.45 per share, or 5.51%, to close at

$42.01 per share on September 13, 2019.

       62.     On September 23, 2019, during after-market hours, news sources began reporting

that federal prosecutors in California were conducting a criminal probe into JUUL.

       63.     Finally, on September 25, 2019, Altria issued a press release announcing that

Philip Morris had called off discussions of a $200 billion merger with Altria due to scrutiny of

the vaping industry and the Company’s 35% stake in market leader JUUL, which had announced

the same day that it was the subject of another federal investigation. JUUL also announced its

CEO would step down and the firm would stop all advertising in the U.S.

       64.     On this news, Altria’s stock price fell an additional $0.17 per share, or 0.42%, to

close at $40.56 per share on September 25, 2019—a total loss of $0.32 per share, or 0.78%, since

closing at $40.88 per share two trading days earlier on September 23, 2019.

       65.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                               CLASS ACTION ALLEGATIONS
       66.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Altria securities between October 25, 2018 and September 24,

2019, inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their



                                    CLASS ACTION COMPLAINT
                                               18
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 20 of 33 PageID #: 20



immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

          67.   The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Altria’s common shares actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of Altria common stock were

traded publicly during the Class Period on the NYSE. Record owners and other members of the

Class may be identified from records maintained by Altria or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

          68.   Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          69.   Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

          70.   Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

          (a)   whether the federal securities laws were violated by Defendants’ acts as alleged

herein;




                                    CLASS ACTION COMPLAINT
                                               19
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 21 of 33 PageID #: 21



        (b)       whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Altria; and

        (c)       to what extent the members of the Class have sustained damages and the proper

measure of damages.

        71.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                UNDISCLOSED ADVERSE FACTS

        72.       The market for Altria’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Altria’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired Altria’s securities

relying upon the integrity of the market price of the Company’s securities and market

information relating to Altria, and have been damaged thereby.

        73.       During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Altria’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about Altria’s business, operations, and prospects as alleged herein.
                                      CLASS ACTION COMPLAINT
                                                 20
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 22 of 33 PageID #: 22



         74.   At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Altria’s financial well-being and prospects.          These material

misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                      LOSS CAUSATION

         75.   Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         76.   During the Class Period, Plaintiff and the Class purchased Altria’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                 SCIENTER ALLEGATIONS

         77.   As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or
                                   CLASS ACTION COMPLAINT
                                              21
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 23 of 33 PageID #: 23



disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding Altria, their control over,

and/or receipt and/or modification of Altria’s allegedly materially misleading misstatements

and/or their associations with the Company which made them privy to confidential proprietary

information concerning Altria, participated in the fraudulent scheme alleged herein.

                   APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)

       78.     The market for Altria’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Altria’s securities traded at artificially inflated prices during the Class Period. On

October 30, 2018, the Company’s share price closed at a Class Period high of $65.87 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Altria’s securities and market

information relating to Altria, and have been damaged thereby.

       79.     During the Class Period, the artificial inflation of Altria’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Altria’s business, prospects, and operations.            These material

misstatements and/or omissions created an unrealistically positive assessment of Altria and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

                                    CLASS ACTION COMPLAINT
                                               22
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 24 of 33 PageID #: 24



Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

        80.    At all relevant times, the market for Altria’s securities was an efficient market for

the following reasons, among others:

        (d)    Altria shares met the requirements for listing, and was listed and actively traded

on the NYSE, a highly efficient and automated market;

        (e)    As a regulated issuer, Altria filed periodic public reports with the SEC and/or the

NYSE;

        (f)    Altria regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

        (g)    Altria was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.         Each of these reports was publicly

available and entered the public marketplace.

        81.    As a result of the foregoing, the market for Altria’s securities promptly digested

current information regarding Altria from all publicly available sources and reflected such

information in Altria’s share price. Under these circumstances, all purchasers of Altria’s

securities during the Class Period suffered similar injury through their purchase of Altria’s

securities at artificially inflated prices and a presumption of reliance applies.




                                     CLASS ACTION COMPLAINT
                                                23
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 25 of 33 PageID #: 25



       82.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                       NO SAFE HARBOR

       83.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Altria who knew that the statement was false when made.
                                    CLASS ACTION COMPLAINT
                                               24
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 26 of 33 PageID #: 26



                                           FIRST CLAIM

                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

        84.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        85.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Altria’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

        86.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Altria’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

        87.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Altria’s financial

well-being and prospects, as specified herein.

        88.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a
                                      CLASS ACTION COMPLAINT
                                                 25
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 27 of 33 PageID #: 27



course of conduct as alleged herein in an effort to assure investors of Altria’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Altria and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       89.     Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       90.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such


                                      CLASS ACTION COMPLAINT
                                                 26
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 28 of 33 PageID #: 28



defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Altria’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       91.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Altria’s securities was artificially inflated during the Class Period. In ignorance of the fact that

market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiff and the other members of the Class

acquired Altria’s securities during the Class Period at artificially high prices and were damaged

thereby.

       92.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Altria was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Altria securities, or,


                                    CLASS ACTION COMPLAINT
                                               27
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 29 of 33 PageID #: 29



if they had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices which they paid.

        93.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

        94.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.

                                         SECOND CLAIM

                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        95.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        96.     Individual Defendants acted as controlling persons of Altria within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

and their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with

the SEC and disseminated to the investing public, Individual Defendants had the power to

influence and control and did influence and control, directly or indirectly, the decision-making of

the Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued

and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

                                     CLASS ACTION COMPLAINT
                                                28
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 30 of 33 PageID #: 30



        97.    In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        98.    As set forth above, Altria and Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

        (b)    Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;
        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

        (d)    Such other and further relief as the Court may deem just and proper.




                                    CLASS ACTION COMPLAINT
                                               29
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 31 of 33 PageID #: 31



                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

Dated: December 2, 2019                     GLANCY PRONGAY & MURRAY LLP


                                            By: s/ Lesley F. Portnoy
                                            Lesley F. Portnoy (LP-1941)
                                            230 Park Ave., Suite 530
                                            New York, New York 10168
                                            Telephone: (212) 682-5340
                                            Facsimile: (212) 884-0988
                                            lportnoy@glancylaw.com

                                                   -and-

                                            Lionel Z. Glancy
                                            Robert V. Prongay
                                            Charles H. Linehan
                                            Pavithra Rajesh
                                            1925 Century Park East, Suite 2100
                                            Los Angeles, CA 90067
                                            Telephone: (310) 201-9150
                                            Facsimile: (310) 201-9160

                                            Attorneys for Plaintiff Patrick F. Cipolla




                                  CLASS ACTION COMPLAINT
                                             30
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 32 of 33 PageID #: 32



                        SWORN CERTIFICATION OF PLAINTIFF


                   ALTRIA GROUP, INC. SECURITIES LITIGATION


      I, Patrick F. Cipolla, certify that:

      1.      I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
              Plaintiff motion on my behalf.

      2.      I am duly authorized to institute legal action against Altria Group, Inc. and other
              defendants.

      3.      I did not purchase the Altria Group, Inc. securities that are the subject of this
              action at the direction of plaintiff’s counsel or in order to participate in any private
              action arising under this title.

      4.      I am willing to serve as a representative party on behalf of a class and will testify
              at deposition and trial, if necessary.

      5.      My transactions in Altria Group, Inc. securities during the Class Period set forth
              in the Complaint are as follows:

              (See attached transactions)

      6.      I have not sought to serve, nor served, as a representative party on behalf of a
              class under this title during the last three years, except for the following:


      7.      I will not accept any payment for serving as a representative party, except to
              receive my pro rata share of any recovery or as ordered or approved by the court,
              including the award to a representative plaintiff of reasonable costs and expenses
              (including lost wages) directly relating to the representation of the class.


      I declare under penalty of perjury that the foregoing are true and correct statements.



    11/22/2019
    ________________                          _________________________________________
          Date                                               Patrick F. Cipolla
Case 1:19-cv-06774-RPK-PK Document 1 Filed 12/02/19 Page 33 of 33 PageID #: 33




             Patrick F. Cipolla's Transactions in Altria Group, Inc. (MO)
                Date     Transaction Type        Quantity      Unit Price
            12/12/2018         Bought             2,000         $53.7300
            12/12/2018         Bought             1,000         $53.2900
            12/12/2018          Sold               -400         $53.7325
             1/24/2019         Bought               75          $42.6200
             6/17/2019          Sold               -400         $51.0900
